      Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 1 of 10
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 22, 2021
                        UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                                             §
RICCO WASHINGTON,                            §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §          CASE NO. 4:20-CV-290
                                             §
PACIFIC SUMMIT ENERGY LLC;                   §
and SUMITOMO CORPORATIONS                    §
OF THE AMERICAS,                             §
                                             §
              Defendants.                    §

    MEMORANDUM AND ORDER ON MOTION TO STRIKE (ECF NO. 15)

       Presently before the Court for disposition pursuant to 28 U.S.C.

§ 636(b)(1)(A) is Defendant Pacific Summit Energy LLC’s “Federal Rule of Civil

Procedure 12(f) Motion to Strike References to Confidential Settlement

Communications Contained in Plaintiff’s First Amended Complaint,” ECF No.

15.1 Plaintiff filed a response in opposition to the motion, ECF No. 22, and

Defendant filed a reply, ECF No. 25. Defendant also filed appendices in

conjunction with its motion and its reply, ECF Nos. 16 and 26.

                                  I.    BACKGROUND

       Plaintiff, an African-American man employed by Defendants, brings this


1
  The motion was referred to the undersigned by United States District Judge Keith P. Ellison.
ECF No. 28.
                                              1
    Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 2 of 10




suit for employment discrimination, harassment, and retaliation under Section 1981

of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, and

Chapter 21 of the Texas Labor Code. ECF No. 11. Plaintiff alleges that Defendants

violated those statutes by demanding that he pay back a substantial portion of a

bonus he received, either because of his race, or in retaliation for complaints

Plaintiff made about discrimination and harassment he had been subjected to by a

senior company executive. Id.

      The present motion seeks to strike from Plaintiff’s first amended complaint,

ECF No. 11, the entirety of paragraphs 33, 34, 35, 36, and 38, and a portion of

paragraph 37. ECF No. 15 at 2–3. Those paragraphs concern purported efforts by

the parties’ attorneys to resolve the dispute over Plaintiff’s bonus and, by

extension, Plaintiffs’ claims of discrimination, harassment, and retaliation.

                      I. RULE 12(f) MOTION TO STRIKE

      Federal Rule of Civil Procedure 12(f) states that a court “may strike from a

pleading . . . any redundant, immaterial, impertinent, or scandalous matter.”

“Motions to strike are generally disfavored,” Chicca v. St. Luke’s Episcopal Health

Sys., Case No. 4:10-cv-2990, 2012 WL 651776, at *1 (S.D. Tex. Feb. 27, 2012),

“[b]oth because striking a portion of a pleading is a drastic remedy, and because it

often is sought by the movant as a dilatory tactic,” Jacobs v. Tapscott, Case No.

3:04-cv-1968-D, 2004 WL 2921806, at *2 (N.D. Tex. Dec. 16, 2004) (internal


                                          2
    Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 3 of 10




quotation marks and citation omitted). “The district court has considerable

discretion in disposing of a Rule 12(f) motion to strike.” Blackmer v. Shadow

Creek Ranch Dev. Co. P’ship, Case No. 4:07-cv-681, 2007 WL 7239968, at *2

(S.D. Tex. June 26, 2007) (citing In re Beef Indus. Antitrust Litig., 600 F.2d 1148,

1168 (5th Cir.1979)).

      “There are two requirements for a successful motion to strike under Rule

12(f).” Idar v. Cooper Tire & Rubber Co., Case No. 2:10-cv-217, 2010 WL

3702579, at *3 (S.D. Tex. Sept. 15, 2010); accord Blackmer, 2007 WL 7239968, at

*2. First, it must be clear that the pleading or portion thereof which the movant

seeks to strike has or will have “no possible relation to the controversy.” Chicca,

2012 WL 651776, at *1 (internal quotation marks omitted) (quoting Augustus v.

Bd. of Public Instruction, Escambia Cnty., 306 F.2d 862, 868 (5th Cir. 1962));

Idar, 2010 WL 3702579, at *3. Second, the movant must show that “significant

prejudice” would result if the motion to strike were denied. Blackmer, 2007 WL

7239968, at *2 (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1382 (3d ed. 2004) (hereinafter “Wright & Miller”));

accord Idar, 2010 WL 3702579, at *3; Landmark Graphics Corp. v. Paradigm

Geophysical Corp., Case No. 4:05-cv-2618, 2007 WL 189333, at *1 (S.D. Tex.

Jan. 22, 2007). “‘Conclusory statements about unfair prejudice . . . are not enough

to justify [a] motion to strike; a stronger showing is required under [Rule] 12(f).’”


                                         3
    Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 4 of 10




Landmark Graphics Corp., 2007 WL 189333, at *1 (quoting Auto Wax Co., Inc. v.

Mothers Polishes Waxes Auto Wax Co., Case No. 3:01-cv-1940-G, 2002 WL

368526, at *5 (N.D. Tex. Mar. 5, 2002)). If the movant fails to make a showing of

sufficient prejudice, the motion to strike must be denied, even if the content of the

challenged pleading “literally is within one or more of the categories set forth in

Rule 12(f).” Wright & Miller, § 1382 (3d ed. 2020). Moreover, “[a]ny doubt about

whether the challenged material is redundant, immaterial, impertinent, or

scandalous should be resolved in favor of the non-moving party.” Id.

         I.   DEFENDANT SEEKS TO STRIKE BASED ON FRE 408

       The motion to strike makes little reference to the requirements of Rule 12(f).

Instead, Defendant’s argument is based entirely on Rule 408 of the Federal Rules

of Evidence. ECF No. 15 at 4–5. Specifically, Defendant invokes Federal Rule of

Evidence 408(a)(2), which provides that “evidence” of “conduct or a statement

made     during    compromise      negotiations   about    the    claim”    is   “not

admissible . . . either to prove or disprove the validity or amount of a disputed

claim.” Id. at 4. At the end of its motion to strike, Defendant asserts that the

portions of Plaintiff’s complaint it seeks to strike are “inadmissible under [Federal]

Rule [of Evidence] 408 and therefore immaterial and potentially prejudicial.” ECF

No. 15 at 5. The Court therefore construes Defendant’s argument to be that the

challenged allegations are “immaterial” within the meaning of Rule 12(f).


                                          4
       Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 5 of 10




             1. Defendant must show the pleading had no possible relation to the
                controversy.
          First, the Defendant was required to show that the portions of the pleading it

seeks to strike have no possible relation to the controversy. Chicca, 2012 WL

651776, at *1. The motion to strike fails to address this element.

          Instead, Defendant’s argument is simply that the paragraphs in question

reveal confidential settlement negotiations. ECF No. 15 at 4; ECF No. 25 at 2.

However, the Court is not convinced that all the challenged allegations in fact

reveal settlement negotiations.

          The face of the complaint fails to establish that each paragraph Defendant

seeks to strike reveals settlement negotiations. As Plaintiff argues, the facts alleged

in paragraph 33 “do not pertain directly to any settlement communications, much

less are they intended to establish liability or a calculation of damages.” ECF

No. 22 at 3.2 With respect to the remaining challenged allegations, Plaintiff argues

that those paragraphs reiterate calculations and statements made prior to any

discussions post filing of the EEOC charge, rather they started months earlier in


2
    Paragraph 33 alleges:
       On September 19, 2019, Washington’s counsel sent Defendants a copy of the Charge of
Discrimination along with an invitation to discuss a prompt and amicable resolution. Rather than
attempt such a resolution, Defendants’ outside legal counsel took issue with the filing of the
Charge – which again, had to be filed within 180 days (or about 6 months) of any alleged
incident of discrimination given the short limitations period under the equal employment
opportunity laws.
ECF No. 11 at 10, ¶ 33.


                                               5
       Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 6 of 10




pre-dispute communications between the parties. ECF No. 22 at 3–4.3 Plaintiff’s

email attachments to his complaint all predate the litigation, lending support to

Plaintiff’s argument that the statements in paragraphs 33 through 36 pertained to

prelitigation facts, not settlement negotiations. ECF Nos. 11-2 – 11-5. Therefore,

the Court finds that the allegations in paragraphs 33 through 36 do not reveal

confidential settlement negotiations and Defendant’s motion to strike them is

without merit.

         However, the Court finds that the objected to portion of paragraph 37 and all

of paragraph 38 reveal discussions between counsel after the EEOC charge had

been filed and appear to be discussions involving settlement. Because these

paragraphs reveal settlement discussions and evidence supporting them would be

excluded under Rule 408, these allegations would have no possible relation to the

controversy. FED. R. CIV. P. 12(f).




3
    For example, Paragraph 34 alleges:
        After a telephone call between counsel, Defendants agreed to provide further explanation
of how they had re-calculated the bonus that had previously been vetted and approved by senior
management in March 2019 and paid out to Mr. Washington in April 2019 to purportedly now
support their demand for payment from Washington to Defendants of $625,699. Those
calculations were provided on October 7, 2019, and while the presentation (or packaging) of the
calculations was different, the substance of the calculations remained the same as the
calculations that were previously contested and rejected back in March, 2019, including with the
involvement of the Senior VP of Risk and entire Senior Management Group.
ECF No. 11 at 11, ¶ 34 (emphasis in original).


                                                 6
    Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 7 of 10




          2. Defendant must show that allowing the pleading will cause it
             prejudice.
      To prevail on a Rule 12(f) motion to strike, Defendant must show that it

would suffer significant prejudicial harm if the motion were not granted. Blackmer,

2007 WL 7239968, at *2. If Defendant fails in this showing, its motion must be

denied, even if the content of the challenged allegations squarely qualify as

“immaterial” within the meaning of Rule 12(f). Wright & Miller, § 1382 (3d ed.

2020); accord Chicca, 2012 WL 651776, at *1.

      In the present case, although not couched in terms of prejudice, Defendant

argues that the challenged allegations are offered “to prove . . . the validity of . . . a

disputed claim,” and that allowing them to stand would “chill the ‘frank and full

discussion’ that Rule 408 is designed to encourage.” ECF No. 25 at 3–4. The Fifth

Circuit has recognized that “[e]ffective dispute resolution requires frank and full

discussion of relevant evidence. Making the content of such a discussion available

for use in related litigation would invite the very situation that Rule 408 is

designed to avoid.” Lyondell Chem. Co. v. Occidental Chem. Corp., 608 F.3d 284,

299 (5th Cir. 2010). Although the Fifth Circuit has found that the admission into

evidence of the contents of settlement negotiation is harmful error – or prejudicial,

id., the Court could not find, and the Parties failed to cite, any cases in this circuit

that allowed, let alone discussed, whether settlement negotiations should be

stricken from a pleading under Rule 12(f). See Blackmer, 2007 WL 7239968, at *2.

                                            7
     Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 8 of 10




       Defendant cites several out-of-circuit district court decisions for the

proposition that “[c]ourts routinely grant motions to strike where parties reveal in

court filings the substance of settlement discussions that fall within the scope of

Rule 408.” ECF No. 15 at 4 (citing Philadelphia’s Church of Our Savior v.

Concord Township, No. Civ. 03-1766, 2004 WL 1824356, at *2 (E.D. Pa. July 27,

2004) (the court said that “[w]hile Rule 408 does not apply to pleadings directly,

repeated decisions from this Court [the United States District Court for the Eastern

District of Pennsylvania] have held that allegations in a complaint may be stricken,

under Rule 12(f), as violative of the[] policies [underlying Rule 408].”); United

States ex rel. Alsaker v. Centracare Health System, Inc., Case No. Civ. 99-

106(JRTRLE), 2002 WL 1285089, *2 (D. Minn. June 5, 2002) (the court held that

“[a]lthough [Rule 408] is a rule of evidence, courts have routinely granted motions

to strike allegations in pleadings that fall within the scope of Rule 408.”); Kelly v.

L.L. Cool J., 145 F.R.D. 32, 40 (S.D.N.Y. 1992) (granting motion to strike portions

of a complaint referring to settlement discussions as immaterial and potentially

prejudicial, stating that those allegations violated Rule 408); Braman v. Woodfield

Gardens Assocs. Realcorp Investors I, 715 F. Supp. 226, 230 (N.D. Ill. 1989)

(granting motion to strike, the court invoked the “plain language of Rule 408.”).

None of these cases applied a rigorous analysis of Rule 12(f) factors that have been

applied in district courts in this district.


                                               8
    Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 9 of 10




      However, in Philadelphia’s Church of Our Savior, the court explained that

Rule 408 exclusionary powers are grounded in two rationales, 2004 WL 1824356,

at *2, which the Fifth Circuit has also recognized, Lyondell Chem. Co., 608 F.3d at

294-95. “First, the relevancy of settlement communications is thought to be suspect

because they may have been an attempt to purchase peace rather than an admission

of liability. Second, and perhaps ‘most importantly,’ the rule's exclusion of

settlement evidence furthers public policy by promoting the voluntary settlement

of disputes, which would be discouraged if evidence of compromise were later

used in court.” Lyondell Chem. Co., 608 F.3d at 294-95; Philadelphia’s Church of

Our Savior, 2004 WL 1824356, at *2. Although Rule 408 patently applies to

evidence, the rationale for the exclusion of evidence equally applies to excluding

confidential settlement discussion from being revealed in pleadings. Therefore, the

Court grants Defendant’s motion to strike as it relates to the objected to portion of

paragraph 37 and all of paragraph 38.

                                    Conclusion

      For the reasons given above, it is hereby ORDERED that Defendant’s

motion to strike, ECF No. 15, is GRANTED IN PART AND DENIED IN PART.

The motion is DENIED as to paragraphs 33 through 36. It is GRANTED as to the

challenged portion of paragraphs 37 and all of paragraph 38. Paragraph 37 from

the word “Moreover” through the end and paragraph 38 shall be STRICKEN.


                                         9
Case 4:20-cv-00290 Document 32 Filed on 01/21/21 in TXSD Page 10 of 10




  Signed on January 21, 2021, at Houston,
                                    ston, Texas.


                                   ____
                                    _ _______________________
                                   _________________________
                                      Dena Hanovice Palermo
                                   United States Magistrate Judge




                                  10
